DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 2, 20-22, 24-25, 30, 36-38, 44, 48 and 100-102 are pending.
Status of Previous Rejections
The rejections of Claims 2, 20-22, 24-25, 30, 36-38, 44, 48 and 102 under 35 U.S.C. 103 as being unpatentable over JP’162 (JP2013-185162, hereinafter “JP’162”), and further in view of Zhang (Materials Transactions, Vol 52, No. 12 (2011) Page 2254-2257, hereinafter “Zhang”) are withdrawn in view of the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/Primary Examiner, Art Unit 1733